Fourth Court of Appeals
                                San Antonio, Texas
                                    September 17, 2020

                                    No. 04-20-00345-CV

                             KB HOME LONE STAR INC.,
                                      Appellant
                                         v.
                           Charles GORDON & Cynthia Gordon,
                                      Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-21178
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER

       Appellees’ brief was due on September 8, 2020. See TEX. R. APP. P. 38.6(b). After the
due date, Appellees filed an unopposed motion to extend the brief due date to September 18,
2020.
       Appellees’ motion is GRANTED. Appellees’ brief is due on September 18, 2020.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court